Alan Stuart Graf, OSB # 92317
alanstuartgraf@gmail.com
208 Pine St.
Floyd, VA 24091
Telephone: 931-231-4119
Fax: 931-964-3127
Attorneys for Plaintiff


         IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF OREGON

                                                                              1:17-CV-00009-JE
MATTHEW C. SAYLOR


                                         ORDER GRANTING
                                         ATTORNEYS’ FEES
                                      UNDER 42 U.S.C. § 406(b)


                Plaintiff,
                                                     v.
Commissioner of Social Security,
             Defendant.

       Attorneys’ fees in the amount of $24,558.00 minus the EAJA fees of $4,733.15 previously

paid for a total of $19,824.85 pursuant to 42 U.S.C. § 406(b) are hereby awarded to Plaintiff’s

attorney, Alan Graf. The court finds that this is a reasonable fee in light of the circumstances in

this case. When issuing the 406(b) check for payment to Plaintiff’s attorney, the Commissioner is

directed to subtract any applicable processing fees as allowed by statute.

       DATED this 5th        day of November           , 2018



                                                     __John Jelderks____________
                                                     United States Magistrate Judge
Presented by:

 /s/ Alan Graf
ORDER GRANTING ATTORNEYS’ FEES
Alan Graf
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEYS’ FEES
